Citation Nr: 0716544	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
an adjustment disorder with temporomandibular joint (TMJ) 
syndrome, irritable bowel syndrome, headaches, numbness and 
tingling in the extremities, sleep apnea, lumbosacral strain, 
and cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served in the military from January 1985 to 
January 1988 and from March to December 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for 
fibromyalgia (claimed as irritable bowel syndrome, a sleep 
disorder, chronic headaches, numbness and tingling 
sensations) and assigned a 40 percent rating retroactively 
effective from January 31, 2000.  In a subsequent August 2003 
decision, the fibromyalgia claim was consolidated along with 
other claims and rated as an adjustment disorder.  A 70 
percent rating was assigned with the same retroactive 
effective date of January 31, 2000.  The RO also granted a 
total disability rating based on individual unemployability 
(TDIU), effective February 14, 2000.

The veteran wants a higher initial rating for her adjustment 
disorder and other disability associated with it.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals her initial rating, VA must consider whether 
she is entitled to a "staged" rating to compensate her for 
times since the effective date of her award when her 
disability may have been more severe than at others).  
And although her initial rating has been increased during the 
pendency of her appeal, she has not received the highest 
possible rating or indicated she is content with her 70 
percent rating, so there is still a pending claim for an even 
higher rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the veteran if 
further action is required on her part.




REMAND

As mentioned, the July 2000 RO decision granted service 
connection for fibromyalgia (claimed as irritable bowel 
syndrome, a sleep disorder, chronic headaches, and numbness 
and tingling sensations).  The basis of that grant was the 
veteran's service medical records confirming she had been 
involved in a motor vehicle accident during service, and a 
June 2000 statement from a VA physician indicating a 
relationship between her currently diagnosed fibromyalgia and 
that accident in service.  Later that month, in response, she 
filed a timely notice of disagreement (NOD) requesting a 
higher initial rating.  See Fenderson, 12 Vet. App. at 125-
26.  But then, in August 2000, she submitted a statement 
indicating she was dropping her appeal for fibromyalgia in 
favor of pursuing an additional claim for TMJ syndrome.

After that, in October 2000, VA received another statement 
from the veteran indicating her fibromyalgia had worsened.  
In June 2001, the RO issued a decision denying her claim for 
service connection for TMJ syndrome, which she had alleged 
was secondary to her fibromyalgia.  In denying the claim, the 
RO determined that medical evidence showed her condition was 
characterized principally by her complaints of pain without 
physical signs of disability.  The RO also noted that her 
diffuse pain complaints were already compensated by the 40 
percent rating for her fibromyalgia.  A VA fibromyalgia 
examination in September 2001 indicated she had no connective 
tissue problem, but rather, suffered from a severe anxiety 
neurosis with various somaticized symptoms.  She filed a 
timely NOD in September 2001.  In October 2001 the RO issued 
a decision confirming and continuing her initial 40 percent 
rating for the fibromyalgia.  She submitted another NOD in 
September 2002, and the RO sent her a statements of the case 
(SOCs) in September 2002 and February 2003.

Also in September 2002, the veteran had filed an additional 
claim for 
post-traumatic stress disorder (PTSD), also as a residual of 
her motor vehicle accident during service.

The veteran had two VA examinations in April 2003.  One of 
them, classified as a "dental and oral" examination, 
diagnosed pain in all 18 fibromyalgia tender points, cervical 
strain with significant decrease in range of motion, 
lumbosacral strain, and TMJ dysfunction.  These diagnoses 
were based on a physical examination.  A second examination 
that same month addressed the psychiatric aspects of 
the veteran's condition.  The examiner found that she 
suffered from an adjustment disorder with mixed affect 
response because of the residuals of her motor vehicle 
accident and chronic pain.  This pain was said to include the 
fibromyalgia, TMJ, headaches, and cervical and lumbar pain.  
So, taken together, the findings from those April 2003 
examinations are in conflict with the results of the earlier 
VA examination in September 2001, when all symptoms were 
found to be psychosomatic.

As mentioned, in an August 2003 rating decision the RO 
consolidated the veteran's physical and psychiatric claims 
under the auspices of an adjustment disorder and assigned a 
single, collective 70 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (2006).  That decision was based largely 
on the reasoning of 38 C.F.R. § 4.126(d), which states, 
"[w]hen a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition."  The veteran filed yet another NOD in May 2004.  
And after receiving an August 2004 SOC, she perfected her 
appeal in October 2004 by filing another VA Form 9.  In 
addition, she has since contended in a statement received in 
November 2004 that this single-issue characterization does 
not best represent the scope of her disabilities.

While 38 C.F.R. § 4.126(d) does indicate that a single 
disability diagnosed both under physical and mental criteria 
should be evaluated under a diagnostic code that represents 
the dominant aspect of the condition, the Board is not 
entirely convinced this claim at issue involves only a single 
disability.  Medical evidence shows both physical and 
psychiatric symptomatology, but there has not been any 
concerted effort to comprehensively distinguish between the 
two.  Prior to the veteran filing her September 2002 claim 
for PTSD due to her car accident in service, she was already 
service connected for fibromyalgia and rated as 40-percent 
disabled based on findings by private and VA physicians.  
Somehow, despite this medical evidence, the disability was 
effectively merged with her TMJ syndrome claim and eventually 
into a subsequent grant of service connection for adjustment 
disorder.  Since, however, separate consideration of both 
physical and mental symptoms (and disabilities) could lead to 
a higher overall schedular rating, further procedural and 
evidentiary development is required before the Board may 
address this specific issue or issues in this case.

The veteran first needs to have another VA examination, which 
includes a longitudinal review of her claims file for her 
pertinent medical and other history, to separately address 
the severity of her fibromyalgia, TMJ, and adjustment 
disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises 
that clearly support its ultimate conclusions.).  This 
additional medical evaluation is required so that it can be 
determined which of the symptoms and disabilities shown by 
the medical evidence are components of her service-connected 
adjustment disorder, and which are not.  That is to say, if 
it is determined some of her physical complaints are not 
merely psychosomatic, she is entitled to separate ratings for 
them, not a consolidated rating as is currently the case.  In 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the U. S. 
Court of Appeals for Veterans Claims (Court) held that where 
the record reflects that the veteran has multiple problems 
due to service-connected disability, it is possible to have 
"separate and distinct manifestations" from the same injury, 
permitting separate disability ratings.  The critical element 
is that none of the symptomatology for any of the conditions 
is duplicative or overlapping with the symptomatology of the 
other conditions, else this would violate VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14.



After ensuring that all relevant evidence has been obtained, 
including concerning this quandary, the RO (AMC) should then 
take any corrective adjudicatory action and issue a 
supplemental SOC (SSOC) that fully addresses the claim at 
issue in terms of whether separate ratings - as opposed to a 
single collective rating, are warranted under the 
circumstances of this case.  If the medical evidence 
developed on remand suggests that separate ratings are 
warranted for the fibromyalgia or TMJ syndrome, etc., then 
they should be assigned.

Also, while this case is on remand, this will provide the 
opportunity to provide comprehensive notification as to the 
applicability of the Veterans Claims Assistance Act (VCAA) to 
the claim.  The VCAA was signed into law on November 9, 2000, 
and it prescribed several essential requirements regarding 
VA's duties to notify and assist with the evidentiary 
development of a pending claim for compensation benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which addressed the provisions of the VCAA in 
situations, as here, where the veteran has filed a claim for 
a higher rating for an already service-connected disability.  
According to the Dingess/Hartman holding, VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.

The veteran thus far has been sufficiently apprised of the 
procedures for obtaining evidence relevant to her claim, 
through the issuance of several VCAA notice letters that 
explained the general requirements to substantiate it and 
that set forth an explanation as to the mutual obligation 
between VA and herself to obtain additional supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  


But she has not yet received notice of the downstream 
disability rating or effective date elements of her claim in 
accordance with the holding in Dingess/Hartman.  So she 
should be provided a supplemental notice letter that includes 
a discussion of these specific downstream elements.

Finally, other evidence of record indicates the veteran 
received treatment at the VA Medical Center in Eagle Lake, 
Washington, until as recently as June 2003, and that she 
currently resides in Butler, PA (site of another VA Medical 
Center).  If there are additional records of her ongoing 
treatment, they need to be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
letter concerning the claim on appeal, 
with a copy to her representative.  The 
letter must: 1) advise her of the type of 
evidence needed to substantiate this 
claim; 2) advise her of what evidence VA 
will obtain; 3) advise her of what 
evidence she is responsible for obtaining; 
and 4) tell her to submit all relevant 
evidence in her possession.  The letter 
should also include an explanation of the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, No. 
2006-7303 (Fed. Cir. Apr. 5, 2007).



2.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran since June 2003 
for any psychiatric, fibromyalgia, or TMJ-
related condition, including records of 
her outpatient care at the VA Medical 
Centers in American Lake, Washington, and 
Butler, Pennsylvania.  With her 
authorization, obtain the records of any 
additional treatment she identifies as 
relevant.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of her adjustment 
disorder, fibromyalgia, and TMJ syndrome, 
including in terms of whether these latter 
conditions are part and parcel of the 
adjustment disorder or, instead, more than 
just psychosomatic manifestations.

The designated examiner should specifically respond 
to the following: 

(a) Indicate whether the veteran 
currently has (i) fibromyalgia 
and/or (ii) TMJ syndrome.

(b) If she is found to have one or 
both of these conditions, indicate 
whether they are merely 
psychosomatic in nature or 
otherwise attributable to an 
acquired psychiatric disorder (her 
adjustment disorder, in 
particular), or, instead, actual 
physical manifestations of the 
motor vehicle trauma she sustained 
during service.  If this opinion 
cannot be rendered without 
resorting to speculation, then the 
examiner should expressly state 
this.



Prior to rendering any opinion, the 
examiner should review of the claims file 
for the veteran's pertinent medical and 
other history, including a complete copy 
of this remand, and should discuss the 
rationale of the opinion, citing, if 
necessary, to specific evidence in 
the record.

4.  Then readjudicate the claim in light 
of the additional evidence obtained.  The 
reajudication should reflect consideration 
of whether the veteran's various 
conditions should be rated separately, as 
opposed to in the aggregate.  If benefits 
are not granted to her satisfaction, send 
her and her representative another SSOC 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

In remanding this appeal, the Board intimates no opinion as 
to the ultimate outcome in this case.  The veteran need take 
no action unless otherwise notified.  She has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



